Title: William H. Crawford to Thomas Jefferson, 31 May 1816
From: Crawford, William Harris
To: Jefferson, Thomas


            
              My dear Sir
              Washington 31st May 1816
            
            Your letter recommending Mr Bradbury was reced during a Serious indisposition with which I was afflicted  in the course of the last winter, and has been mislaid So that I am not able to Refer to it more particularly. No Service of the kind for which that gentleman was proposed, has been contemplated
			 by the government.
            Your letter in Reply to the one which you Recd from me whilst I was in Paris, was delivered to me in this place on my arrival in August last, and would have been immediately acknowledged, but for the Pressure of official duty incident to a new Station & which had
			 long been provisionally filled.
            A few days ago Mr Graham delivered to me a large packet of my own letters, written in Paris in the month of December 1814, which had been just Recd at the State department; in which was the enclosed letter to yourself. The Reasoning upon the then State of France, and of Europe which it contains, is at this moment destitute of interest. It is forwarded to you, not from a conviction, that it is worthy of your attention, but as an evidence of the high Respect I entertain of the liberality and candor with which you judge the opinions of your friends, when proven by subsequent events to be erroneous.
            The letters Referred to in the Postscript are not enclosed, as there is now no inducement to subject your patience to the task of Reading them.
            Among the letters in the Packet, is a letter to a member of Congress which developes my views of the existing State of our affairs at that time, & of the policy which ought to be adopted at the Return of peace. I believe that there is no disposition in
			 any class of politicians at this day, to adopt the System proposed in that letter. It is very far from my intention at this moment, to obtrude it upon the public, but I feel Some inclination to
			 present it for your perusal. At one time during my Services in the Senate of the U. S. I had prevailed upon general Bradly to Consent to bring forward a bill for the Repeal of the Draw-back System; but Such was the distracted State of our Relations during from the time I entered, until that of my quitting it, that the measure was postponed from time to time, under the hope that a more auspicious period would Shortly arrive. This favorable
			 moment never Presented itself, and there is now but little probability that the attention of Congress will be called to consider of the policy of this measure.
            Should the peace of Europe be Preserved for a longer period than usual, our attitude may be Such at the Recommencement of hostilities, as to preserve us from its baleful influence.
            We have every thing to hope from time; to it therefore we must trust for an exemption of the probable Consequences of our insatiable Cupidity for foreign Commerce.
            
              I am dear Sir your most obt & very humbe Servt
              Wm H Crawford
            
          